Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.


Acknowledgment
The amendment filed on 10/08/2020 has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 3, 5, 7, 8, 12, 18 and added new claims 25-26. Accordingly, pending in this application are claims 1, 2, 4, 6, 9-11, 13-17 and 19-26.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6, 9-11, 13-17, 19-23 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “the first and second pairs of fin” which should read “the first and second pairs of fins” in order to be grammatically correct.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the first and second fin structures” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this limitation will be interpreted as “the pair of first fins and the second fin”.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 9-11, 16, 17, 19, 20, 22, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (US 9379025 B1; hereinafter “Basker”) in view of in view of Wang et al. (US 2015/0129980 A1; hereinafter Wang).

In re Claim 6, Basker discloses a semiconductor device (figs. 2-6B), comprising:
a first plurality of fin field effect transistors (finFET) 120 (FinFETs formed by the fins 122 and gates 126) on a substrate 124 (figs. 2-3B; C. 3, 4th para), the first plurality of finFETs 120 comprising:
a first pair of fins 122 (hereinafter “fin_pair1”) (figs. 5-6; C. 3, 4th para) having a first vertical dimension (e.g. h1);
a first pair of epitaxial regions (e.g. epitaxially-grown semiconductor (epi) shown as diamond shaped epi encasing fins 122; hereinafter “epi_pair1”) (C. 3, 2nd para) respectively on the first pair of fins (“fin_pair1”);
a first portion of an etch stop layer 136 (dielectric liner 136 functions as an etch stop layer as shown in figs. 4A-4B; C.3, 6th para) in contact with the first pair of epitaxial regions 152 of the first pair of fins (figs. 5B, 6A-6B); and
a first silicide layer 162 (C. 4, 3rd para) in contact with both fins of the first pair of fins (“fin_pair1”) and both epitaxial regions of the first pair of epitaxial regions (“epi_pair1”);

a second finFET 120 on the substrate 124, the second finFET 120 comprising:
a second fin 122 (hereinafter “fin2”) having a second vertical dimension (e.g. h2); 
a second epitaxial region (e.g. epitaxially-grown semiconductor (epi) shown as diamond shaped epi encasing the rightmost fin 122; hereinafter “epi2”) on the second fin 122;
a second portion of the etch stop layer 136 (hereinafter “ESL2”) in contact with the second epitaxial region (“epi2”),
wherein a top surface of the second portion of the etch stop layer 136 is below a top surface of the second fin 122 (as shown in fig. 6B annotated below); and
a second silicide layer 162 (e.g., portion of the silicide layer 162 which is in contact with “fin2” and “epi2”) in contact with the second fin 122 and the second epitaxial region (“epi2”) (as shown in fig. 6B annotated below); 
a gate structure (126, 132) (figs. 3A-3B; C. 3, 4th and 6th paragraphs) over the pair of first fins (“fin_pair1”) and the second fin (“fin2”); 
a spacer 130 (C. 3, 6th para) on sidewalls of the gate structure (126, 132); and 
a dielectric layer (oxide layer of the SOI wafer 124) (C. 3, 2nd para) under the gate structure (126, 132) and the spacer 130.


    PNG
    media_image1.png
    870
    1018
    media_image1.png
    Greyscale


Basker does not expressly disclose a second plurality of finFETs comprising:
a second pair of fins having a second vertical dimension that is greater than the first vertical dimension;
a second pair of epitaxial regions respectively on the second pair of fins

In the same field of endeavor, Wang discloses a semiconductor device 10 (figs. 1-3) (¶ 0014-0026) having a first pair of fins 111 (e.g. left 2 fins 111 in fig. 2G) having a first vertical dimension (D1+D3) and a second pair of fins 112 (e.g. right one fin 112 in fig. 2G) having a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Wang into the device of Basker and increase fin count in the second FinFET in order to increase the drive current. Furthermore, one would have been motivated to control fin heights (e.g. vertical dimension) because Wang teaches threshold voltages of the FinFETs is easily modulated or controlled by adjusting the fin heights impacting channel widths (¶ 0014, 0025 of Wang). Thus meeting the design requirements of FinFETs with different Vts in the chip in a less complicated manner (¶ 0004 of Wang).
Furthermore, as Basker teaches formation of epi layers encasing each fin (Basker: C. 3, 6th para), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the second fin in the second pair of finFETs would be encased by the diamond-shaped epi layer as well.
The modified semiconductor device of Baser with Wang discloses:
a second plurality of finFETs  on the substrate, the second plurality of finFETs comprising:
a second pair of fins having a second vertical dimension that is greater than the first vertical dimension;
a second pair of epitaxial regions respectively on the second pair of fins; and 
a second portion of the etch stop layer in contact with the second pair of epitaxial regions, wherein a top surface of the second portion of the etch stop layer is below a top surface of the second pair of fins; and 
a second silicide layer in contact with a fin of the second pair of fins and an epitaxial region of the second pair of epitaxial regions;

In re Claim 9, Basker/Wang discloses the semiconductor device of claim 6 outlined above.
Basker further discloses the semiconductor device of claim 6 (figs. 2-6B), further comprising first and second contact structures 160 electrically contacting (via silicide layer 162) the first  (“fin_pair1”) and second pairs of fins (Basker modified by Wang), respectively (figs. 6A-6B; C. 4, L. 21-36).

In re Claim 10, Basker/Wang discloses the semiconductor device of claim 9 outlined above.
Basker further discloses the semiconductor device of claim 9 (figs. 2-6B), wherein the first and second contact structures each comprises a conductive region 160 (figs. 6A-6B; C. 4, L. 21-36) over the first and second silicide layers 162.

In re Claim 11, Basker/Wang discloses the semiconductor device of claim 9 outlined above.
Basker further discloses the semiconductor device of claim 9 (figs. 2-6B), wherein the first and second contact structures 160 electrically contact the first (“epi_pair1”) and second pair of epitaxial regions (Basker modified by Wang), respectively.

In re Claim 16, Basker/Wang discloses the semiconductor device of claim 6 outlined above.
Basker further discloses the semiconductor device of claim 6 (figs. 2-6B), further comprising:
a shallow trench isolation (STI) region (portions of the ILD 138 between fins 122 have been interpreted as STI) on the substrate 124 and between the first (“fin_pair1”) and second pairs of fin, wherein the STI region is in contact with the etch stop layer (ESL);
and
an interlayer dielectric (ILD) 138 on the etch stop layer 136.

In re Claim 17, Basker discloses a semiconductor device (figs. 2-6B), comprising:
120 (FinFETs formed by the fins 122 and gates 126) on a substrate 124 (figs. 2-3B; C. 3, 4th para), the first finFET 120 comprising:
a pair of first fins 122 (hereinafter “fin_pair1”) (figs. 5-6; C. 3, 4th para) having a first vertical dimension (e.g. h1), wherein each fin 122 of the pair of first fins (“fin_pair1”) comprises a sloped sidewall (sloped sidewall of the fins 122 shown in fig. 5A; hereinafter “SideWall”) and a top surface 152 (fig. 5B; C. 4, 2nd para);
a pair of first epitaxial regions (e.g. epitaxially-grown semiconductor (epi) shown as diamond shaped epi encasing fins 122; hereinafter “epi_pair1”) (C. 3, 2nd para) on the pair of first fins (“fin_pair1”);
a first silicide layer 162 (C. 4, 3rd para) in contact with both fins of the pair of first fins (“fin_pair1”) and both epitaxial regions of the pair of first epitaxial regions (“epi_pair1”), wherein the first silicide layer 162 is in contact with the sloped sidewall (“SideWall”) and the top surface 152 of each fin of the pair of first fins (“fin_pair1”) (figs. 6A-6B); and
a first portion of an etch stop layer 136 (dielectric liner 136 functions as an etch stop layer as shown in figs. 4A-4B; C.3, 6th para) (hereinafter “ESL1”) in contact with the first pair of epitaxial regions (“epi_pair1”) and extending above the top surface 152 of each fin of the pair of first fins (“fin_pair1”) (figs. 5B, 6A-6B);
a second finFET 120 on the substrate 124, the second finFET 120 comprising:
a second fin 122 (hereinafter “fin2”) having a second vertical dimension (e.g. h2); 
a second epitaxial region (e.g. epitaxially-grown semiconductor (epi) shown as diamond shaped epi encasing the rightmost fin 122; hereinafter “epi2”) on the second fin 122;
a second portion of the etch stop layer 136 (hereinafter “ESL2”) in contact with the second epitaxial region (“epi2”),
wherein a top surface of the second portion of the etch stop layer 136 is below a top surface of the second fin 122 (as shown in fig. 6B annotated below); and
162 (e.g., portion of the silicide layer 162 which is in contact with “fin2” and “epi2”) in contact with the second fin 122 and the second epitaxial region (“epi2”) (as shown in fig. 6B annotated below); 
a gate structure (126, 132) (figs. 3A-3B; C. 3, 4th and 6th paragraphs) over the pair of first fins (“fin_pair1”) and the second fin (“fin2”); 
a spacer 130 (C. 3, 6th para) on sidewalls of the gate structure (126, 132); and 
a dielectric layer (oxide layer of the SOI wafer 124) (C. 3, 2nd para) under the gate structure (126, 132) and the spacer 130.


    PNG
    media_image1.png
    870
    1018
    media_image1.png
    Greyscale


Basker does not expressly disclose the second vertical dimension is greater than the first vertical dimension.
In the same field of endeavor, Wang discloses a semiconductor device 10 (figs. 1-3) (¶ 0014-0026) having a pair of first fin structures 111 (e.g. left 2 fins 111 in fig. 2G) having a first vertical dimension (D1+D3) and a second fin structure 112 (e.g. right one fin 112 in fig. 2G) having a second vertical dimension (D2+D3). Wang further discloses the second vertical dimension (D2+D3) is greater than the first vertical dimension (D1+D3) (¶ 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Wang into the device of Basker and control fin heights because Wang teaches threshold voltages of the FinFETs is easily modulated or controlled by adjusting the fin heights impacting channel widths (¶ 0014, 0025 of Wang). Thus meeting the design requirements of FinFETs with different Vts in the chip in a less complicated manner (¶ 0004 of Wang).

In re Claim 19, Basker/Wang discloses the semiconductor device of claim 17 outlined above.
Basker further discloses the semiconductor device of claim 17 (figs. 2-6B), further comprising:
a shallow trench isolation (STI) region (portions of the ILD 138 between fins 122 have been interpreted as STI) on the substrate 124 and between the first and second fin structures (as best understood, the pair of first fins and the second fin), wherein the etch stop layer 136 is in contact with the STI region; and
an interlayer dielectric (ILD) 138 on the etch stop layer 136.

In re Claim 20, Basker/Wang discloses the semiconductor device of claim 17 outlined above.
Basker further discloses the semiconductor device of claim 17 (figs. 2-6B), further comprising source/drain contact structures 160 in electrical contact (via silicide layer 162) with the pair of 

In re Claim 22, Basker/Wang discloses the semiconductor device of claim 6 outlined above.
Basker further discloses the semiconductor device of claim 6 (figs. 2-6B), wherein the top surface of the first portion of the etch stop layer (“ESL1”) is in contact with the first silicide layer 162 at a first interface that is above the top surface 152 of the first pair of fins (“fin_pair1”) (fig. 6B annotated below).



    PNG
    media_image2.png
    870
    1018
    media_image2.png
    Greyscale


In re Claim 23, Basker/Wang discloses the semiconductor device of claim 6 outlined above.
Basker further discloses the semiconductor device of claim 6 (figs. 2-6B), wherein the first silicide layer 162 comprises a convex structure and the second silicide layer 162 comprises a concave structure (fig. 6B annotated below).


    PNG
    media_image3.png
    870
    1018
    media_image3.png
    Greyscale


In re Claim 25, Basker/Wang discloses the semiconductor device of claim 17 outlined above.
Basker further discloses the semiconductor device of claim 17 (figs. 2-6B), wherein the first silicide layer 162 is in contact with the first portion of the etch stop layer (“ESL1”) at a first interface that is above the top surface 152 of each fin of the pair of first fins (“fin_pair1”) (fig. 6B annotated below).

    PNG
    media_image2.png
    870
    1018
    media_image2.png
    Greyscale



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basker in view of Wang as applied to claim 9 above, and further in view of Cheng et al. (US 9,466,570 B1; hereinafter “Cheng2”).

In re claim 13, Basker/Wang disclose the semiconductor device of claim 9 outlined above, but do not expressly disclose wherein a vertical dimension of the first contact structure is in a range from about 400 nm to about 600 nm.
Cheng2 discloses a FinFET device (figs. 8A-8C) wherein a vertical dimension (H2+H4 of the contact structure 231, 232) of the first contact structure (231, 232) in a range from about 100 to about 230 nm (C. 9, L. 60-67 and C. 10, L. 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Cheng2 into the device of Basker/Wang and adjust the vertical dimension of the contact structure and attain the claimed range of 400nm to about 600 nm in order to control the contact resistance and also the parasitic capacitance between the contact structures and gate metal (C. 3, L. 22-31).
MPEP § 2144.05 states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basker in view of Wang as applied to claim 6 above, and further in view of Loubet et al. (US 2015/0255457 A1; hereinafter “Loubet”).

In re claim 14, Basker/Wang disclose the semiconductor device of claim 6 outlined above, but does not expressly disclose wherein the first vertical dimension ranges from about 20 nm to about 40 nm.
Loubet discloses a semiconductor device (figs. 1A-1E) wherein the first vertical dimension of the fin structure 115 (¶ 0030) ranges from 5 nm and about 100 nm (¶ 0018) which encompasses the claimed ranges from about 20 nm to about 40 nm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Loubet into the device of Basker/Wang and adjust the fin height in order to increase the effective channel width and drive current of the transistor.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

In re claim 15, Basker/Wang disclose the semiconductor device of claim 6 outlined above, but does not expressly disclose wherein the first vertical dimension ranges from about 60 nm to about 60 nm.
In the same field of endeavor, Loubet discloses a semiconductor device (figs. 1A-1E) wherein the first vertical dimension of the fin structure 115 (¶ 0030) ranges from 5 nm and about 100 nm (¶ 0018) which encompasses the claimed ranges from about 50 nm to about 60 nm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Loubet into the device of Basker/Wang and adjust the fin height in order to increase the effective channel width and drive current of the transistor.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)


Allowable Subject Matter
Claims 1, 2, 4 and 21 are allowed.
Claims 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893